DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07 January 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it incorrectly lists Non-Patent Literature documents as Foreign Patent Documents.  Furthermore, there is no information regarding dates of publication or titles and authors.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Election/Restrictions
Applicant’s election, with traverse, of species Fig. 8a in the reply filed on 22 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 5, 14 and 15 are withdrawn from consideration, since their limitations are directed to non-elected species Figures 10a-b, 8c and 10a-b, respectively.

Claim Objections
Claim 1 is objected to because of the following informalities:  incorrect spelling of “communication” in line 5.  In addition, in lines 9 and 11, “withdrawal” should read “withdraw.”  Also, “on” should be replaced with “one” in line 18. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the piston deactivation and activation cycle" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said second aperture" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2, 6, 11 and 16, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is suggested to replace “can be” with “configured to.”
Claims 2 and 11 recite the limitation “the spatial orientation…”  There is insufficient antecedent basis for this limitation in the claims.
All other pending claims from instant independent claims 1, 11 and 16 are also rejected due to their dependency.  The Examiner strongly suggests that he Applicant perform a thorough and complete review of all the pending and withdrawn claims for other indefinite issues under 35 U.S.C. 112(b) that the Examiner has potentially overlooked.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as well as objections to the claims. Note that the indication of allowable subject matter is based upon the features which are presently found in the claims.  In overcoming the above rejection, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply.  The examiner therefore suggests that applicants overcome the above rejection under the second paragraph of 35 U.S.C. § 112 by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention.  The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language.  Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.
The closest prior art references to the instant claimed invention are U.S. 2013/0213645 to Proett et al. and U.S. 2010/0132940 to Proett et al. which disclose multiple probes with multiple apertures/openings with different shapes within the probes to be independently sealed and within sealing/fluid communication to an earth formation, however, do not disclose all of the limitations 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861